Response to Amendment
This action is responsive to the Amendment filed on 12/15/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 5-14, 16-20 are pending in the case.  Claims 1, 12, and 20 are independent claims. Claims 4 and 15 are canceled.

Priority
No priorities are claimed.

Claim Objection
Claim 1 recites “wherein the actual response includes at least one of (1) a new line wrap-around, (2) automatic correction of typed text, and (3) panning and scaling of the UI elements in focus”, which has been recited twice within the claim. The Examiner will ignore its second recitation in the last paragraph of the claim since it is believed to be a typographical error by the Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view .

As to independent claim 1, Duursma teaches:
A computing system comprising: 
a server configured to run sessions and provide a hosted application during the sessions, with the hosted application including user interface (UI) elements (See Fig. 3 with Col. 3 lines 49-57 server node can be multiple servers supporting multiple clients and can hosts multiple applications. See Fig. 3 with Col. 7 lines 20-30 server node executes e.g. notepad application with multiline edit box and current input position information [i.e., hosted application including UI elements]); and 
at least one client computing device configured to access the hosted application during one of the sessions with said server so as to receive the UI elements (See Fig. 3 launch application 40 causes client to access server to start application execution 44, and see with Col. 7 lines 20-30 after executing notepad application, server sends to the client UI element current input position information [i.e., receive UI elements]), and configured to perform the following: 
display the UI elements as local virtual UI elements (See Fig. 3 with Col. 7 lines 20-30 suggests server sends current input position information for displaying), 
apply user input to one of the local virtual UI elements in focus corresponding to text or any embedded objects around a cursor (See Fig. 3 with Col. 7 lines 30-43 client user types capital letter T on keyboard, which affects the current input position. See also Col. 8 lines 35-40 there is screen object information surrounding the current cursor position, in other words there are embedded objects or text around the cursor), 
server (See Fig. 3 with Col. 7 lines 30-43 generate the letter T and anticipate/predict the visual attributes of the letter T), and 
send the user input to said server (See Fig. 3 with Col. 7 lines 44-54 client transmits letter T to the server); 
said server configured to perform the following: 
apply the received user input to the hosted application (See Fig. 3 with Col. 7 lines 56-66 server produces the response to the inputted letter T), 
generate an updated UI element graphics corresponding to an actual response to the user input from said server (See Fig. 3 with Col. 7 lines 56-66 server produces the response to the inputted letter T, and see this in view of Col. 7 lines 30-43 visual attributes of the letter T come from the server), and 
send the updated UI element graphics to said at least one client computing device (See Fig. 3 with Col. 7 lines 56-66 transmit the response to the client); 
said at least one client computing device is configured to replace at least a portion of the local virtual UI element graphics overlay corresponding to the predicted response to the user input with the received updated UI element graphics corresponding to the actual response to the user input (See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response).
Duursma does not teach that the server cited above is a virtualization server, in other words: a virtualization server configured to run virtual machine sessions and provide a hosted application during the virtual machine sessions;
at least one client computing device configured to access the hosted application during one of the virtual machine sessions with said virtualization server so as to receive the UI elements;
 (See Fig. 1 with [0109] orchestration server 102 can be a virtual machine. Then see Fig. 2 with [0043] the virtualization server 102 is running several virtual machine sessions 206a-c and each session has a hosted application 207a-c. Each secure container is a virtual machine session because: see [0023] – “The secure container 103 may be implemented using any mechanism that provides security isolation, such as containerization offered by Docker Inc.'s "Docker" software platform, which provides operating-system-level virtualization across operating system platforms using a "light weight" virtualization solution (containers share an operating system kernel), or more traditional virtualization products (virtual machine implementations) offered for example by third parties.”);
at least one client computing device configured to access the hosted application during one of the virtual machine sessions with said virtualization server so as to receive the UI elements (See [0023] – “The web application 105 may be a web browser” and see with Figs. 1-2. The hosted applications 207a-c may be web browser application. See also [0049], [0056], [0071] which all suggests that the web browser page can be scrolled. See [0060] which says the page has text);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duursma to include using virtual machine servers running sessions for hosting applications that a client device can access as taught by Remington. Motivation to do so would be for reducing latency when scrolling in a virtualized display (See Remington [0071]).
Duursma as modified does not teach: wherein the predicted response includes at least one of (1) a new line wrap-around, (2) automatic correction of typed text, and (3) panning and scaling of the UI elements in focus;

However Duursma already teaches as cited above in regards to Fig. 3 and further described in Col. 7 lines 35-40 that letter T key entry is also associated with current input position which suggests wrap around; since (1) a new line wrap-around, which is interpreted to be the Enter key, is part of the keyboard along with E and T, it would be obvious to one of ordinary skill in the art to substitute the input of letter E and T with the input of the Enter key. Motivation to do so would be for reducing latency for Microsoft Word applications (See Duursma Col. 1 lines 50-60 and Col. 3 lines 60-65 which mentions Microsoft word application).
Duursma as modified by Remington teaches virtualization of the servers as cited above, but Duursma as modified does not teach: generate a local UI element graphics overlay for display based upon an estimated latency between the server and the at least one client computing device corresponding to a predicted response to the user input from said server.
Mannby teaches: generate a local UI element graphics overlay for display based on an estimated latency between said server and said at least one client computing device corresponding to a predicted response to the user input from said server (See Fig. 5 step 506 with [0034] teaches a method of deciding whether to obtain predictive text [i.e., local virtual UI element graphics overlay] from a local cache based on the server response latency being higher than the expected time that the user will be entering another character; otherwise if the server response latency is lower than the expected time of next user input, then obtain predictive text from the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Duursma to include the generating a predicted response based on estimated latency between server and client as taught by Mannby. Motivation to do so would (See Mannby [0001]).

As to dependent claim 3, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein all of the local virtual UI element graphics overlay is replaced with the received updated UI element graphics (See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response).

As to dependent claim 5, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma as modified by Mannby teaches the estimated latency but Duursma as modified does not teach: wherein the estimated latency is based on at least one of an average, a median and a standard deviation of latencies between said virtualization server and said at least one client computing device.
However, calculating an average latency and using it as an estimated latency is notoriously well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Duursma to include taking the average of the latency values over time to use it as an estimated latency value. Motivation to do so would be for improving user experience by lowering latencies related to response to user input (See Mannby [0001]).

As to dependent claim 6, Duursma as modified teaches all the limitations of claim 1 as cited above.
(See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response), heuristics specific to receiving the updated UI element graphics, and policies associated with displaying the received updated UI element graphics.

As to dependent claim 7, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein the UI elements comprise metadata associated therewith (See Col. 4 lines 29-39 – “The response can include information that defines the display of the character "T" on the screen of the client node 10, including current input position information and font information”, thus font information is interpreted to be metadata for the current input position).

As to dependent claim 9, Duursma as modified teaches all the limitations of claim 7 as cited above.
Duursma further teaches: wherein the metadata includes at least one of UI automation properties and events retrieved from the hosted application (See Col. 4 lines 29-39 – “The response can include information that defines the display of the character "T" on the screen of the client node 10, including current input position information and font information”, thus the information is interpreted to be events from the hosted application).

As to dependent claim 10, Duursma as modified teaches all the limitations of claim 1 as cited above.
(See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response), hosted application process terminating, hosted application window closing, hosted application UI element getting out of focus, hosted application UII element becoming hidden, hosted application UI element being deleted, heuristics specific to receiving the hosted application UI element, and policies associated with displaying the received hosted application UI element.

As to dependent claim 11, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein said at least one client computing device comprises an input device for providing the user input, with said input device comprising one or more of a keyboard (See Fig. 3 with Col. 7 lines 30-43 client user types capital letter T on keyboard), mouse, touch pad, and pen.

As to independent claim 12, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 14, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 7 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 10 as cited above.

As to independent claim 20, it is rejected under similar rationale as claim 1 as cited above. The claim further recites a non-transitory medium, however Duursma teaches this in Col. 9 lines 1-11. 


Claims 2, 13 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Mannby et al. US 20190303298 A1, (hereinafter Mannby) in view of Uemura et al. US 20180373403 A1, (hereinafter Uemura).

As to dependent claim 2, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma teaches the local virtual UI element graphics overlay, the received updated UI element graphics, but Duursma does not teach: wherein the replacement of the local virtual UI element graphics overlay with the received updated UI element graphics is performed by hiding the said local virtual UI element graphics overlay and unveiling the said received updated UI element graphics underneath the said local virtual UI element graphics overlay.
Uemura, as a teaching reference, teaches: wherein the replacement of the first graphics overlay with the second graphics is performed by hiding the said first graphics overlay and unveiling the said second graphics underneath the said first graphics overlay (See [0027] teaching a graphical animation technique where a first image fades out while a second image fades in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overwriting step taught by Duursma and substitute it with the (See Uemura [0004]).

As to dependent claim 13, it is rejected under similar rationale as claim 2 as cited above.

Claims 8 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Mannby et al. US 20190303298 A1, (hereinafter Mannby) in view of Alsina et al. US 20170359282 A1, (hereinafter Alsina).

As to dependent claim 8, Duursma as modified teaches all the limitations of claim 7 as cited above.
Duursma does not teach: wherein the metadata includes encrypted text.
Alsina teaches: wherein the metadata includes encrypted text (See [0009] encrypt the text before sending it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Duursma to include method of encrypt text before sending it as taught by Alsina. Motivation to do so would be for security.

Response to Arguments
The double patenting rejection is withdrawn due to the terminal disclaimer filed 12/15/2020.
Applicant’s amendment and arguments pertaining to the previous 103 rejections have been considered but are not persuasive. 
Applicant’s argument on page 5 of the reply 12/15/2020 regarding the Remington reference is comprises of considering the Remington reference in its entirety and noting the various distinctions with the claimed invention. Examiner appreciates the in-depth analysis of Remington, however the Examiner is only relying on Remington to teach a system implemented by virtual machines. Even though Remington’s main embodiment is about using a docker software platform, Remington does teach an alternative embodiment where it relies on traditional virtual machines to implement the containers as stated in [0023]. Applicant’s argument states it is a general recitation, however the Examiner finds it sufficient for teaching the claimed limitations. Thus argument not persuasive.
Applicant’s argument on page 19 of the reply regarding Duursma and Remington having no reason to be combined with each other. Examiner respectfully disagrees. Remington provides virtualization benefits, and virtualization provides many benefits that is universal to many computer systems; benefits such as efficiency and reducing costs. Thus argument not persuasive.
Applicant’s argument on page 20 of the reply regarding Mannby states that the limitation reciting that the actual response includes e.g. line wrap around, is not taught by Mannby. However Mannby was not used to teach the amended limitation. Examiner has addressed the line wrap around limitation by interpreting it as an Enter key on a keyboard. And as stated above in regards to claim 1, adding an additional key from a keyboard to the Duursma reference which already teaches the inputting of keys T and E would be obvious to one of ordinary skill. The Applicant makes the same argument in regards to Uemura and Alsina, however the arguments are also not persuasive because these references were not relied upon for teaching the line wrap around limitation. 

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday-Friday 11 a.m. to 7:30 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-9845.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171